Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-25-20 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pance et al. (US 2010/0079426) in view of Pederson et al. (US 2013/0076634).
Regarding claim 12, Pance (Fig. 1 and 3) discloses a method, comprising:
receiving an array of values (called “data” in [0036]) from an array of respective light sensors (110, with “light intensity sensors” discussed in [0034], with “array” discussed in [0040]) on at least one mat (the bottom portion of the laptop, seen in Fig. 1D, see also [0040]); and
rendering a virtual object on a display (120) as being illuminated as from a real world light source based at least in part on the array of values (discussed in [0045], the shading 320A is displayed to show illumination on 310A based on the real world light source 330A).
However, if Pance fails to sufficiently teach that the bottom portion of the laptop is a “mat” as recited in the claims, then:
 	Pederson (Fig. 1) discloses a keyboard for a laptop (discussed in [0060]) which comprises a mat (105, discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance so the lower portion of the laptop includes a mat as taught by Pederson because the mat provides a common element for keys to attach to.

Regarding claim 13, Pance and Pederson disclose a method as discussed above, and Pance further discloses rendering the virtual object on the display based on one or more colors of light indicated in the array of values (the light sensors may also detect “wavelength” data, as discussed in [0035], and use that to adjust the “color profile” on the display, as discussed in [0044]).

Regarding claim 14, Pance and Pederson disclose a method as discussed above, and Pance further discloses the method comprising:
rendering the virtual object on the display (310A and 320A are rendered on the display 120 as seen in Fig. 3A) based on one or more intensities of light indicated in the array of values (discussed in [0038], the light intensity measurements are used to detect a direction of the light source).

Regarding claim 15, Pance and Pederson disclose a method as discussed above, and Pance further discloses rendering a virtual object (eg. 320A and 320B) on a display based on one or more directions from which light emanates (seen in Fig. 3A and 3B, based on the direction of the light 330A and 330B, the object 320A or 320B will be rendered on the left or right side of the display).

Regarding claim 16, Pance and Pederson disclose a method as discussed above, and the combination further discloses receiving data generated based on user input to the at least one mat (eg. a value of a keypress on the keyboard is provided via a data signal as discussed in [0041] of Pederson); and
changing the rendering of the virtual object based on the data (Pance discloses the virtual objects may be, for example, a “window on the desktop of the computing system,” discussed in [0042], and the examiner takes official notice that it is obvious that keyboard inputs can be used to change the visuals of windows on desktop environments, eg. by adding text in a word processing or email application, opening links in a web browser, etc.) while still rendering the virtual object as being illuminated based at least in part on the array of values (as discussed in [0042] of Pance, the effects are applied “globally to the entire screen and/or any image that may appear on the screen”).
It would have been obvious to one of ordinary skill in the art to combine Pance and Pederson for the same reasons as discussed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pance and Pederson as applied to claim 12 above, and further in view of Fisher et al. (US 2016/0299569).
Regarding claim 17, Pance and Pederson disclose a method as discussed above, however fail to teach or suggest identifying a pattern of infrared (IR) light reflected off of the mat or tracking, based on the identifying of the pattern of IR light, the location of the mat for presentation of the virtual object as appearing above or on the mat.
Fisher (Fig. 20) discloses a method, comprising:
rendering a virtual object (608) on a display (101),
identifying a pattern of infrared (IR) light (604) reflected off of a surface (710); and
tracking (called “mapping” in [0156]), based on the identifying of the pattern of IR light (“using infrared imaging” as discussed in [0156]), the location of the surface (710) for presentation of the virtual object as appearing above or on the surface (“so that the user (800) sees a virtual keyboard (608) on the table (710)” as discussed in [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance and Pederson so the method includes, based on the identifying of the pattern of IR light, the location of the mat for presentation of the virtual object as appearing above or on the mat as taught by Fisher because this allows the virtual object to accurately be placed on the surface from the viewpoint of the user (see [0156]).

Allowable Subject Matter
Claims 1-11 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Pance (Fig. 1 and 3) discloses an assembly, comprising:
an array of light sensors (110) configured to output plural values together indicating a direction at which light from a light source impinges on the assembly (“direction of a light source” discussed in [0033]);
at least one processor (165) comprising instructions (“software may perform the processing” as discussed in [0061]) executable by the at least one processor to:
present, on at least one display (180), at least one virtual object (310A) having emulated illumination (eg. including shadow 320A) based at least in part on the plural values output by the array of light sensors (discussed in [0045], “simulate the displayed image being affected by, or interacting with, the light source 330A in the environment”).
However, Pance fails to explicitly disclose wherein the assembly includes a substrate.
Steer (Fig. 4) discloses an assembly, comprising:
at least one substrate (26);
an array of light sensors (54) coupled to the substrate (as seen in Fig. 4) and configured to output plural values together indicating a direction at which light from a light source impinges on the substrate (“determining the nature, in particular the directional distribution, of the light incident on a device” as discussed in [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pance to include a substrate as taught by Steer because this provides support for the sensors.

However, Pance and Steer fail to teach or suggest the newly added limitations “at least one display distanced from the substrate, at least one virtual object at an emulated location on the substrate and having an emulated illumination based at least in part on the plural values output by the array of light sensors representing real world illumination at the emulated location on the substrate.”

Bennet et al. (US 2013/0194259) discloses (Fig. 2 and 3) an assembly wherein at least one display (50) is distanced from a substrate (eg. surface 308), at least one virtual object (eg. the virtual wizard 320) at an emulated location on the substrate (seen on 308 in Fig. 3) and having an emulated illumination (eg. causing shadow 376, see [0046]) based at least in part on the values output by light sensors (eg. sensors of 58, including 212, which can “receive lighting information from the physical environment 300 that may include light emitted from real-world light sources, such as the lamp 364” as discussed in [0044], see also “ambient light” in [0021]) representing real world illumination at the emulated location on the substrate (the virtual shadows are also based on real world illumination as discussed in [0049]).
However, Bennet fails to teach or suggest wherein the substrate which is the emulated location of the virtual object is also the same substrate coupled to an array of light sensors.

Sugden et al. (US 2013/0141434) and Yu et al. (US 2010/0066750) also teach displaying a virtual object (eg. 234 in Fig. 2 of Sugden and 301 in Fig. 3 of Yu) on a substrate distanced from the display (eg. 238 of Sugden and 302 of Yu), however still fail to teach or suggest the substrate at the emulated location is coupled to an array of light sensors.

Hamilton discloses displaying a virtual image (eg. the heart shaped symbols on mat 800, see Fig. 7) at an emulated location on a substrate coupled to an array of light sensors (the “mat” includes a plurality of light sensors (see [0080]), however fails to teach or suggest the display is distanced from the substrate.

Therefore, each of the currently cited references of record fails to teach or suggest “an array of light sensors coupled to the substrate” simultaneously with “at least one display distanced from the substrate, at least one virtual object at an emulated location on the substrate” when combined with each of the other currently cited claim limitations.

Claims 2-11 are dependent upon claim 1, and so are allowable for the same reasons.

Regarding claim 18, Schaerer discloses (Fig. 1 and 6) a device, comprising:
at least one computer readable storage medium (612) that is not a transitory signal, the at least one computer readable storage medium comprising instructions (“algorithms” in the form of “software” discussed in [0028]) executable by at least one processor (610) to:
present, on an augmented reality (AR) display (620), at least one virtual object (for example, 120 or 125) having an emulated location on top of a real-world surface assembly (on top of real world surface 105, seen in Fig. 1);
receive signals (“captured images” as discussed in [0011]) from plural light sensors (multiple cameras as discussed in [0026]) in the real-world surface assembly (630 shown in Fig. 6).
However, Schaerer fails to teach or suggest emulated illumination on the at least one virtual object.
Pance discloses a device comprising:
at least one computer readable storage medium (170) that is not a transitory signal, the at least one computer readable storage medium comprising instructions (“software” discussed in [0052]) executable by at least one processor (165) to:
present, on an display (180), at least one virtual object (for example, 310A) having an emulated location (as seen in Fig. 3A);
receive signals from plural light sensors (sensors 110 provide signals corresponding to the “direction of a light source” as discussed in [0033]) in the real-world surface assembly (shown in Fig. 1C); and
present emulated illumination on the at least one virtual object according to the signals (for example, when the light source 330A is in the upper right as seen in Fig. 3A, 310A has an emulated illumination causing shadow 320A as discussed in [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schaerer to present emulated illumination as taught by Pance because this allows the virtual object to be affected by and interact with light sources in the environment (see [0045]).

However, Schaerer and Pance fail to teach or suggest wherein the at least one virtual object having an emulated location on top of a real-world surface assembly “that is distanced from the AR display.”

Bennet et al. (US 2013/0194259) discloses (Fig. 2 and 3) an device wherein at least one virtual object (320) having an emulated location on top of a real-world surface assembly (320 is on 308) that is distanced from the AR display (308 is separate from and distanced from display 50).
However, real-world surface assembly 308 of Bennet is merely a tabletop, and so Bennet fails to teach or suggest wherein the real-world surface assembly includes light sensors (the light sensors 212 of Bennet are attached to the display).

Sugden et al. (US 2013/0141434) and Yu et al. (US 2010/0066750) also teach displaying a virtual object (eg. 234 in Fig. 2 of Sugden and 301 in Fig. 3 of Yu) on a real-world surface assembly distanced from the display (eg. 238 of Sugden and 302 of Yu), however still fail to teach or suggest the real-world surface assembly at the emulated location includes light sensors.

Hamilton discloses displaying a virtual image (eg. the heart shaped symbols on mat 800, see Fig. 7) on a real-world surface assembly (800) that includes light sensors (the “mat” includes a plurality of light sensors (see [0080]), however fails to teach or suggest the real-world surface assembly is distanced from the display.

Therefore, each of the currently cited references of record fails to teach or suggest “at least one virtual object having an emulated location on top of a real-world surface assembly that is distanced from the AR display” simultaneously with “receive signals from plural light sensors in the real-world surface assembly” when combined with each of the other currently cited claim limitations.

Claims 19 and 20 are dependent upon claim 18, and so are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 12-17 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the rejection has been modified to instead rely on the references of Pance and Pederson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691